Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580).

Regarding claim 1, Hata teaches A sound signal processing device comprising: an acquisition section that acquires a collected-sound signal obtained by sampling a sound collected by a microphone at a first sampling frequency (Hata figures 4 and Description, Solution on page 1, “A voice signal (speech voice signal) picked up by a microphone array 54 is converted into fs=16 kHz”);
a reception unit (Hata figure 3, signal processing unit 51) that receives a reproduced-sound signal (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device”) obtained by sampling a sound for reproduction at a second sampling frequency different from the first sampling frequency (Hata ¶0037, “2-channel musical tone signal having a sampling frequency of 32 kHz”), where the reproduced-sound signal is a stereo signal (Hata ¶0045, “2-channel stereo audio signal”) having a left channel and a right channel (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device…1-channel conversational audio signal…2-channel musical tone signal,” ¶0052 “unit 51 decodes this signal and outputs it as a stream signal of 32 kHz”); a speaker sound quality adjustment section (Hata figure 3 and ¶0041, LPF 57L or 57R, each can be considered a speaker sound quality adjustment section) for producing an improved sound quality signal from only one of the left and right channels of the reproduced-sound signal (Hata figure 3 and ¶0041, LPF 57L or 57R adjust the frequency components which improves the tone signal components with the BRI. Each of the LPF only filters one channel): a frequency conversion section that converts the second sampling frequency of the improved sound quality signal to the first sampling frequency (Hata figure 3 and ¶0043, “sampling rate converters 58L and R down-convert the signal having the sampling frequency of 32 kHz into the signal having the sampling frequency of 16 kHz”): and an echo removal section that removes an acoustic echo from the collected-sound signal acquired by the acquisition section by using the improved sound quality signal whose sampling frequency has been converted by the frequency conversion section (Hata figure 3 and ¶0042, echo cancelling unit 70, “remove signal component of each channel that has sneak into the microphone array 54”), however does not explicitly teach a speaker sound quality adjustment section for producing an improved sound quality signal from only one of the left and right.

Fujita teaches a stereo signal having a left channel and a right channel (Fujita ¶0216, “right channel is supplied to the speaker 25-1…left channel is supplied to the speaker 25-2”), a speaker sound quality adjustment section for producing an improved sound quality signal from only one of the left and right (Fujita figure 15, adjusters 171-1 and 171-2 can each be considered a sound quality adjustment section. ¶0257 “equalizer processing on the sound signal from the received sound processing unit 23 to adjust the value and the tone color of the sound”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fujita to improve the known device of Hata to achieve the predictable result of achieving the ideal audio output for enhanced audio experienced. 

Regarding claim 2, Hata teaches the reception unit that receives the plurality of signal channels as inputs (Hata figure 3, signal processing unit 51), wherein the frequency 

Regarding claim 3, Hata teaches an output unit that transmits the collected-sound signal from which the acoustic echo has been removed by the echo removal section to an external host device (Hata figure 4 and ¶0008, “transmits a voice signal to the partner device and receives the voice signal from the partner device” ¶0010 “echo to the partner device is canceled”).

Regarding claim 4, Hata teaches A sound signal processing method comprising: acquiring a collected-sound signal obtained by sampling a sound collected by a microphone at a first sampling frequency (Hata figures 4 and Description, Solution on page 1, “A voice signal (speech voice signal) picked up by a microphone array 54 is converted into fs=16 kHz”); receiving a reproduced-sound signal obtained by sampling a sound for reproduction (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device”) at a second sampling frequency different from the first sampling frequency (Hata ¶0037, “2-channel musical tone signal having a sampling frequency of 32 kHz”), where the reproduced-sound signal is a stereo signal (Hata ¶0045, “2-channel stereo audio signal”) having a left channel and a right channel (Hata figures 3, ¶0037, “device 1 receives the audio signal of 3 channels from the partner device…1-channel conversational audio signal…2-channel musical tone signal,” ¶0052 “unit 51 decodes this signal and outputs it as a stream signal of 32 kHz”); producing an improved sound quality signal (Hata figure 3 and ¶0041, LPF 57L or 57R) from only one of the left and right channels of the reproduced-sound signal (Hata figure 3 and ¶0041, LPF 57L or 57R adjusts the frequency components which improves the tone signal components with BRI, each LPF only filters one channel); converting the second sampling frequency of the improved sound quality signal to the first sampling frequency (Hata figure 3 and ¶0043, “sampling rate converters 58L and R down-convert the signal having the sampling frequency of 32 kHz into the signal having the sampling frequency of 16 kHz”); and removing an acoustic echo from the acquired collected-sound signal by using the improved sound quality signal whose sampling frequency has been converted (Hata figure 3 and ¶0042, echo cancelling unit 70, “remove signal component of each channel that has sneak into the microphone array 54”).

Fujita teaches a stereo signal having a left channel and a right channel (Fujita ¶0216, “right channel is supplied to the speaker 25-1…left channel is supplied to the speaker 25-2”), producing an improved sound quality signal from only one of the left and right channels of the reproduced-sound signal (Fujita figure 15, adjusters 171-1 and 171-2 can each be considered a sound quality adjustment section. ¶0257 “equalizer processing on the sound signal from the received sound processing unit 23 to adjust the value and the tone color of the sound”), producing an improved sound quality signal from only one of the left and right channels of the reproduced-sound signal (Fujita ¶0259, “echo signal obtained by the sound collection by the microphones 26 is supplied to the subtractor 30”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Fujita to improve the known device of Hata to achieve the predictable result of achieving the ideal audio output for enhanced audio experienced. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580) in view Leblanc (US 2014/0307882).

Regarding claim 6, Hata in view of Fujita teach wherein the speaker sound quality adjustment section operates to perform equalizer processing (Hata figure 3, LPF 57L and R) and processing on the less than all of the plurality of signal channels of the reproduced-sound signal (Hata figure 3, LPF 57L and R omitting the voice channel), however does not explicitly teach a compressor processing.

Leblanc teaches a compressor processing (Leblanc ¶0027, Pre-processing logic 102 and post-mix processing logic 106. “Post-mix processing logic 106 may be configured to process the channel(s) (e.g., left channel signal 127 and right channel signal 129), for example, by applying compression (in addition to or in lieu of applying compression during pre-mix processing) and/or modifying at least one of the channels”).

.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata (JP 2007300552: see attached translation) in view of Fujita (US 2012/0163580)  in further view of Visser (US 2010/0017205).

Regarding claim 7, Hata in view of Fujita does not explicitly teach a selector multiplexer unit that receives the less than all of the plurality of signal channels of the reproduced-sound signal and the improved sound quality signal, and passes a selected one thereof for output.

Visser teaches a selector multiplexer unit that receives the less than all of the plurality of signal channels of the reproduced-sound signal and the improved sound quality signal, and passes a selected one thereof for output (Visser figure 45 and ¶0221, “apparatus A300 also includes an automatic volume control (AVC) module VC10 that is configured to perform an AGC or AVC operation on reproduced audio signal S40, and mode select signal S80 is applied to control selectors SL40 (e.g., a multiplexer) and SL50 (e.g., a demultiplexer) to select one among AVC module VC10 and equalizer EQ10 for each frame according to a corresponding state of mode select signal S80”).



Regarding claim 8, Hata in view of Visser teaches wherein the output includes at least one of a speaker and headphones (Hata figure 3, speaker array 53).

Regarding claim 9, Hata in view of Visser teaches wherein the selector multiplexer unit passes the improved sound quality signal when the output is only the speaker (Visser figure 45, the output of SL 40 only outputs to a speaker). 

Response to Arguments
Applicant's arguments filed 8/31/2021 have been fully considered but they are not persuasive. Applicant argues that reference Hata does not teach improving the tone signal components by omitting one of the 3 channels. Examiner respectfully disagrees. Hata clearly teaches the claimed limitation as elaborated in the rejection above. Each LPFs of Hata (Hata figure 3, 57L and 57R) can be considered a speaker sound quality adjustment section for producing an improved sound quality signal with BRI because it is unclear in the claim how the signal is being improved. Therefore, adjusting the frequency response of the signal can be considered improving the sound quality of the signal, and since each LPF only filters one of the Left and Right channel, Hata reads on “from only one of the left and right channels.” Applicant also notes that Examiner admits .
 
Applicant also argues on pages 5-6 of Remarks that reference Fujita does not teach “a single one of the left and right channels is employed for producing an improved sound quality signal,” and that Examiner provided no well-reasoned technical analysis of why the combination of Fujita and Hata would be obvious. Examiner respectfully disagrees. Fujita figure 15 clearly teaches a speaker sound quality adjustment section for producing an improved sound quality signal (Fujita figure 15 and ¶0257, equalizer 171-1 and 171-2 each can be considered a sound quality adjustment section for improving the value  of the signal with BRI since the claim does not specify how the signal is improved) from only one of the left and right channels of the reproduced sound signal (Fujita figure 15 and ¶0216, “right channel is supplied to the speaker 25-1…left channel is supplied to the speaker 25-2,” each of the equalizers 171 only receives one channel for processing). In response to applicant's argument that ¶0257 and 0259 of Fujita teaches both the left and right channel signals are summed in element 33, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Examiner only rely on Fujita’s equalizers 171-1 and 171-2 (Fujita figure 15) to further support Hata (which already teaches the claimed limitations of claims 1 and 4), to read on a speaker sound quality adjustment section for producing an improved sound quality signal from only one of the left and right channels of the reproduced-sound signal. Therefore the additional elements of Fujita such as the summer 33 and unit 37 were not relied on for claims 1 and 4. 
 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the modification of Hata with Fujita’s equalizer would have been obvious because it further adjusts a sound signal to a preferred value or tone, to achieve the predictable result of achieving the ideal audio output for enhanced audio experienced as cited in the rejection above. Therefore, the arguments are not persuasive and the claims stand rejected.
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 

                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
 /NORMAN YU/ Primary Examiner, Art Unit 2652